Citation Nr: 0901043	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right elbow 
arthritis.

3.  Entitlement to an increased rating for burn scars of both 
legs due to shell fire, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and members of his family


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

The Board issued a decision in December 2006 which denied all 
of the issues listed above.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, the Secretary of Veterans 
Affairs and the veteran's attorney filed a Joint Motion to 
vacate the Board's decision with respect to the issues listed 
above.  The Court granted that motion in June 2008 and 
remanded the matter to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the issue of entitlement to service connection for 
PTSD, the Joint Motion noted that a VA examiner in July 2006 
had not discussed a medical opinion from W.J., M.D dated in 
November 2005 which had indicated that the veteran had PTSD.  
For that reason, the parties concluded that the July 2006 VA 
examination report was based on an inaccurate factual 
premise, and was therefore inadequate to support the Board's 
conclusion that the veteran did not have PTSD.  Consequently, 
the Board was instructed to seek clarification of the 
examination report.

In light of the foregoing instructions, and based on the 
passage of time since the July 2006 VA PTSD examination, the 
Board concludes that another PTSD examination should be 
conducted.  Therefore, the claim must be remanded for that 
purpose.

With respect to the claim for service connection for right 
elbow arthritis, the parties concluded in the Joint Motion 
that the claim should be returned so that the Board could 
consider whether an examination was necessary to decide that 
claim.  The parties noted that the veteran had been diagnosed 
in service with arthritis due to gonococcal infection in 
August 1951.  The Board notes that VA has a duty to afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  In the present 
case, there is medical evidence showing a current disability, 
evidence of a diagnosis of a right elbow arthritis due to 
infection during service, and lay evidence of continuity of 
symptoms since the period of service.  In light of these 
factors, the Board concludes that an examination is required 
to determine the likelihood that the current right elbow 
problems are related to service.  

Regarding the claim for an increased rating for burn scars of 
the legs, the Joint Motion stated that the matter should be 
remanded to the Board so that the Board could discuss the 
applicability of Note 1 of Diagnostic Code 7801 which 
provides that scars in widely separated areas (as on two or 
more extremities or on anterior or posterior of extremities 
or trunk) should be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  

The Board also notes that there have been recent revisions to 
the applicable Diagnostic Code.  See 73 Fed. Reg. 54708 
(September 23, 2008).  A remand is required to afford the 
veteran another VA examination to obtain updated findings to 
allow application of the new regulations.  The Board also 
notes that additional notification is required to the veteran 
pursuant to the Veterans Claims Assistance Act.  In Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) established 
significant new requirements with respect to the content of 
the duty-to-assist notice which must be provided to a veteran 
who is seeking a higher rating.  With respect to increased 
rating claims, the Court found that, at a minimum, a 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Board finds that veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letter in the 
present case contained virtually the same information which 
was found to be inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for his scars of the legs.  
The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the claimant's occupational 
and daily life, and the letter should 
provide the specific criteria necessary 
to be awarded the higher disability 
rating for the condition (such as a 
specific measurement or test result).  
The veteran should then be afforded an 
appropriate period of time to respond.  
The RO should attempt to obtain any 
additional evidence identified by the 
veteran.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder that the veteran may have.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and review of the file must be confirmed 
in the examination report.  The 
examination should include all necessary 
specialized examinations, tests and 
studies.  Following the examination and 
in conjunction with a complete review of 
the claims folder, the examiner should 
render an opinion as to whether the 
criteria for a diagnosis of PTSD have 
been met.  The examiner is advised that 
he requirement of a stressor has already 
been met in light of the veteran's 
documented history of receiving wounds in 
combat.  The examination report must 
consider and discuss the medical opinion 
from a private physician dated in 
November 2005 which is to the effect that 
the veteran has PTSD.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of any current 
right elbow disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner, and review of 
the file must be confirmed in the 
examination report.  The examiner is 
requested to offer an opinion regarding 
whether any current right elbow disorder 
is related to the gonococcal arthritis of 
the right elbow note in service in 1951.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected scars 
of the legs.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under the 
new regulations pertaining to skin 
disorders.  See 73 Fed. Reg. 54708 
(September 23, 2008).  

5.  Thereafter, the RO should 
readjudicate the claims.  The 
adjudication of the claim for increased 
compensation for scars should take into 
consideration the newly revised rating 
criteria.  If any of the benefits sought 
on appeal remains denied, the appellant 
and the appellant's representative if any 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




